Title: Charles Clay’s Bedford County Temperature Readings, [ca. 26 February 1811]
From: Clay, Charles
To: 


          
             ca. 26 Feb. 1811 
          
          
          
            
              
		   1811
              
              
            
            
              Day
              Morn
              3 O.cl
            
            
              
		   Jan 1
              23
              
            
            
              2
              18
              43
            
            
              3
              30
              38
            
            
              4
              25
              37
            
            
              5
              39
              60
            
            
              S6
              45
              55
            
            
              7
              56
              63
            
            
              8
              52
              70
            
            
              9
              55
              63
            
            
              10
              39
              36
            
            
              11
              30
              43
            
            
              12
              32
              43
            
            
              S13
              36
              50
            
            
              14
              36
              45
            
            
              15
              31
              42
            
            
              16
              34
              42
            
            
              17
              39
              45
            
            
              18
              32
              32
            
            
              19
              35
              35
            
            
              S20
              36
              45
            
            
              21
              33
              52
            
            
              22
              33
              53
            
            
              23
              30
              43
            
            
              24
              22
              46
            
            
              25
              28
              47
            
            
              26
              39
              52
            
            
               
            
            
              Day
              Morn
              3 O.cl
            
            
              S27
              39
              49
            
            
              28
              35
              49
            
            
              29
              34
              42
            
            
              30
              32
              36
            
            
              31
              28
              55
            
            
              32
              
              
            
            
              33
              
              
            
            
              
		   Day
              morn
              3 o.cl
            
            
              Feb.
              
              
            
            
              1
              23
              46
            
            
              2
              25
              45
            
            
              S3
              34
              38
            
            
              4
              35
              49
            
            
              5
              32
              59
            
            
              6
              32
              36
            
            
              7
              30
              45
            
            
              8
              32
              42
            
            
              9
              32
              38
            
            
              S10
              31
              42
            
            
              11
              25
              42
            
            
              12
              29
              39
            
            
              13
              30
              33
            
            
              14
              15
              41
            
            
              15
              33
              46
            
            
              16
              36
              49
            
            
              S17
              33
              41
            
            
              18
              19
              24
            
            
              19
                7
              25
            
            
              20
              18
              38
            
            
              21
              30
              38
            
            
              22
              20
              34
            
            
               
            
            
              
		   Day
              morn
              3 Ocl
            
            
              23
              20
              38
            
            
              24
              22
              49
            
            
              25
              40
              65
            
            
              26
              47
              60
            
          
         